Case 1:18-cv-00178-MAC-ZJH Document 57 Filed 03/06/20 Page 1 of 16 PageID #: 1484



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION


  PSARA ENERGY, LTD.                   :
                                       :
                        Plaintiff      :
                                       :                             No. 1:18-cv-00178
  SPACE SHIPPING, LTD.; GEDEN HOLDINGS:
  LTD.; ADVANTAGE ARROW SHIPPING,      :
  LLC; GENEL DENIZCILIK NAKLIYATI A.S. :
  A/K/A GEDEN LINES; ADVANTAGE         :
  TANKERS, LLC; ADVANTAGE HOLDINGS, :                                ADMIRALTY
  LLC; FORWARD HOLDINGS, LLC;          :
  MEHMET EMIN KARAMEHMET;              :
  GULSUN NAZLI KARAMEHMET -            :
  WILLIAMS; and TUĞRUL TOKGÖZ          :
                                       :
                        Defendants     :


        PLAINTIFF’S OPPOSED MOTION TO CONFIRM ARBITRATION AWARD

         NOW INTO COURT, through undersigned counsel, comes Plaintiff PSARA ENERGY,

  LTD. (hereinafter “Plaintiff” or “Psara”), who respectfully moves this Court for an Order under 9

  U.S. Code § 207, and pursuant to the Convention on the Recognition and Enforcement of Foreign

  Arbitral Awards of June 10,1958, 21 U.S.T. 2517 (“New York Convention”), confirming the

  final arbitration award (the “Award”) made in London Maritime Arbitration, and to

  administratively reinstate this case on the docket and hold a status conference for the below

  reasons:

                    I.     History of the Proceedings and Procedural Status

         1.     On April 20, 2018, Plaintiff filed its Verified Complaint under Supplemental

  Admiralty Rule B and attached the M/T ADVANTAGE ARROW (the “Vessel”) as security for

  its maritime claims pending in London Arbitration. (Doc. 5).



                                                 1
Case 1:18-cv-00178-MAC-ZJH Document 57 Filed 03/06/20 Page 2 of 16 PageID #: 1485



         2.      After the defendants were unsuccessful in vacating the attachment of the Vessel

  under Supplemental Rule E(4)(f), the Court issued its Order setting the amount of substitute

  security at $4,000,000. (Doc. 18).

         3.      On July 24, 2018, the Eastern District of Louisiana transferred a Rule B attachment

  of the vessel ADVANTAGE START that was pending in the Eastern District of Louisiana to the

  Eastern District of Texas. The said vessel was released from attachment against substitute security

  in the amount of $800,000. An Order consolidating the two cases was entered by the Court on

  July 30, 2018. (Doc. 32).

         4.      On June 15, 2018, Advantage Arrow Shipping, LLC, Advantage Holdings, LLC,

  Advantage Tankers, LLC, and Forward Holdings, LLC (collectively the “Advantage Defendants”)

  filed an Opposed Motion for Referral to Arbitration (Doc. 29) wherein the Advantage Defendants

  asked the Court to refer all of Plaintiff’s substantive claims to London Arbitration, including the

  Supplemental Rule B issues.

         5.      Plaintiff opposed the Advantage Defendants’ Motion for Referral to Arbitration.

  (Doc. 30). Plaintiff argued, inter alia, that the attachment of the Vessel and specifically the issue

  of whether or not the transfer of the Vessel from the Geden Group to the Advantage Group is

  fraudulent, or the Advantage Defendants are liable as successor corporations, are matters that must

  be decided by an admiralty court of the United States under American principles of admiralty, not

  under English law in London Arbitration. Id.

         6.      Nonetheless, on November 21, 2018, Magistrate Judge Hawthorn made a report

  (Doc. 37) recommending the Court direct the parties to London Arbitration to arbitrate their

  dispute and retain jurisdiction only to enter a decree on any arbitral award.




                                                   2
Case 1:18-cv-00178-MAC-ZJH Document 57 Filed 03/06/20 Page 3 of 16 PageID #: 1486



         7.      On December 4, 2018, Plaintiff timely objected to Magistrate Judge Hawthorn’s

  November 21, 2018 report. (Doc. 38). On January 4, 2019, Judge Crone overruled Plaintiff’s

  objection to the report and recommendation and granted the Advantage Defendants’ Motion for

  Referral to Arbitration. (Doc. 40). Specifically, Judge Crone adopted Magistrate Judge Hawthorn’s

  report and recommendation (Doc. 37), granted the Advantage Defendants’ Motion for Referral to

  Arbitration (Doc. 29), and administratively closed the case, but retained jurisdiction to enforce any

  arbitration award. (Doc. 40).

         8.      Pursuant to this Court’s Order (Doc. 40), this matter subsequently proceeded to

  arbitration before Arbitrator Mark Hamsher and Arbitrator George Tsimis in London. Mr.

  Hamsher and Mr. Tsimis appointed Mr. Luke Parsons QC as Third Arbitrator (the three arbitrators

  hereinafter are collectively referred to as “the Tribunal”).

         9.      A copy of the document containing the arbitration agreement pursuant to which the

  Court ordered the parties to arbitrate is hereto attached to the declaration of attorney George A.

  Gaitas (“Gaitas Dec.”) and filed in support of this motion as EXHIBIT 1. The arbitration clause,

  which is contained in a bareboat charterparty dated February 23, 2010 in an amended BARECON

  2001, is part of the standard printed terms thereof at Part II, ¶30.

         10.     A copy of the final Original Award made by the Tribunal on November 22, 2019

  is attached as EXHIBIT 2 to Gaitas Dec.

         11.     A copy of the Tribunal’s Original Reasons for the arbitration award, which

  constitute part of the Award, are attached as EXHIBIT 3 to Gaitas Dec.

         12.     Following publication of the original award, undersigned, in reviewing same, found

  an error in ¶11 thereof and brought it to the attention of the Tribunal and the Advantage

  Defendants, and requested an amendment to same. This resulted in the issuance of a



                                                    3
Case 1:18-cv-00178-MAC-ZJH Document 57 Filed 03/06/20 Page 4 of 16 PageID #: 1487



  Supplementary Award wherein the error detected, the request made to the Tribunal and the

  amendment to ¶11 of the original final award, and the correcting effect thereof, are set out in detail.

  The Supplementary Award provides that it should be read together with the Award dated 22

  November 2019 and forms part of it.

         13.      A copy of the final Supplementary Award made by the Tribunal is hereto attached

  as EXHIBIT 4 to Gaitas Dec.

         14.      In the arbitration proceedings, the Advantage Defendants demanded that the

  Tribunal should decide choice of law as a preliminary matter and, for this purpose, held a hearing

  on October 4, 2019. The Tribunal heard arguments from the parties’ respective counsel and

  considered the parties written submissions in the matter. See, Gaitas Dec., EXHIBIT 2 at ¶8;

  Gaitas Dec., EXHIBIT 4 at ¶8.

         15.      In their submissions in respect of the choice of law preliminary issue, Plaintiff

  defined the key issue as follows:

               Are Owners entitled to enforce their claims against Geden Holdings/Charterers
               under the Guarantee/Charterparty against the Rule B Sums, nominally
               belonging to the Advantage Respondents, held in the US District Court for the
               Eastern District of Texas? The question on this preliminary issue hearing is
               what substantive law governs the determination of the issue, US law as applied
               in the 5th Circuit or English law?

  Gaitas Dec., EXHIBIT 2 at ¶10.

         16.      The Advantage Defendants defined the preliminary choice of law issue as follows:

               The preliminary issue with which this hearing is concerned is: what law should
               be applied to determine whether the Advantage Respondents should be treated
               as Space Shipping Ltd for the purposes of the Charterparty dated 23 February
               2010? The candidates are English law (as the Advantage Respondents
               contend) or US law, specifically the law of the US 5th circuit (as the Owners
               contend).

  Gaitas Dec., EXHIBIT 4 at ¶16 (B) (amending EXHIBIT 2, ¶11).



                                                    4
Case 1:18-cv-00178-MAC-ZJH Document 57 Filed 03/06/20 Page 5 of 16 PageID #: 1488



          17.    In the course of the October 4, 2019 arbitration hearing, the Advantage Defendants

  submitted at the Arbitration hearing that:

           10)   The claim in this arbitration is not under Rule B but a claim under the
                 Charterparty to the effect that the Advantage Respondents are liable for the
                 debts under the Charterparty.

           11)   The claim is not one of “remedy” or “enforcement” but a claim of
                 substantive liability by the Advantage Respondents under or in connection
                 with the Charterparty.

  Gaitas Dec., EXHIBIT 3 at ¶30.

  Moreover, as the Tribunal noted, the Advantage Defendants argued that: “…the Advantage

  Respondents’ position was that while matters of remedy (damages, injunctive relief, declaratory

  relief etc.) fall within our jurisdiction, matters of enforcement do not.” See, Gaitas Dec., EXHIBIT

  3 at ¶52.

          18.    The Tribunal noted Plaintiff's position in the same matter as follows:

                 In their oral reply, the Owners confirmed that the only claim that they were
                 seeking to advance was to enforce their claims against Geden Holdings and
                 Charterers under the Guarantee and Charterparty against the Rule B sums
                 nominally belonging to the Respondents held in the US District Court for
                 the Eastern District of Texas. Notwithstanding the apparent terms of
                 paragraph 80 of the Claim Submissions, they confirmed that they were not
                 pursuing a substantive claim under the Charterparty against the Advantage
                 Respondents or contending that the Advantage Respondents were party to
                 the Charterparty.

  Id. at ¶54.

          19.    The Tribunal summarized the position of the parties in respect of the

  jurisdiction of the Tribunal as follows:

                  They agreed that an arbitration Tribunal seated in England does not have
                  jurisdiction over matters of enforcement and that it would be appropriate
                  for the Tribunal to issue a declaration that they did not have jurisdiction
                  over such proceedings. They also confirmed in their oral reply that they
                  did not wish to rely on any alternative arguments before us.



                                                   5
Case 1:18-cv-00178-MAC-ZJH Document 57 Filed 03/06/20 Page 6 of 16 PageID #: 1489



                  Both parties agreed that the arbitration clause itself is subject to English
                  Law and therefore it is hardly surprising that both parties should agree that
                  the Tribunal does not have jurisdiction over matters of enforcement as a
                  matter of English Law, which was not a matter dealt with before the US
                  Courts.

  Id. at ¶¶ 55-56.

         20.      Considering the submissions of the parties who were duly represented by solicitors

  and counsel of their choice, the Tribunal made a Final Award on November 22, 2019, ruling as

  follows:

             Whereas:

                  1)     The Owners have confirmed that they are not bringing any
                         substantive claims against the Advantage Respondent under the
                         Charterparty before us.

                  2)     The Owners have confirmed that their only claim against the
                         Advantage Respondents or assets nominally belonging to them is to
                         enforce any sums that may be awarded against Geden Holdings
                         under the above Guarantee or against Charterers under the above
                         Charterparty.

                  3)     It is common ground between the parties that enforcement
                         proceedings fall outside our jurisdiction under the arbitration clause
                         contained in the above Charterparty.

             WE DECLARE that we have no jurisdiction over the claims made by the Owners
             in this reference.

  Gaitas Dec., EXHIBIT 2 at ¶¶ 14-15.

         21.      The Award makes clear that the Supplemental Rule B “enforcement issues” arising

  from the proceedings before the United States District Court for the Eastern District of Texas do

  not fall within the purview of proceedings that an English arbitration tribunal appointed under the

  charter party arbitration clause may consider as it is not jurisdictionally competent to do so. Gaitas

  Dec., EXHIBIT 3 at ¶¶ 57-63.




                                                    6
Case 1:18-cv-00178-MAC-ZJH Document 57 Filed 03/06/20 Page 7 of 16 PageID #: 1490



                                          II.     Argument

         22.     At the outset, Plaintiff notes that the Advantage Defendants, acting preemptively

  and prematurely, moved the Court for an order dismissing Plaintiff’s action and requested the

  Court for an acquittal of the substitute security they were required to post in these proceedings.

  (Doc. 53).

         23.     Plaintiff strongly opposed this motion as impermissibly brought without any

  foundation in fact, and altogether unsupported by law. (Doc. 54 and Doc. 56). To the extent that

  any of the argument raised by the parties in these earlier motions have any relevance and bearing

  on the issue of the confirmation of the arbitration award they are incorporated by reference.

  i.     The Court is Bound Under Statute to Confirm and Enforce the Arbitration Award

         24.     The Federal Arbitration Act provides:

                 9 U.S. Code §201 Enforcement of Convention

                 The Convention on the Recognition and Enforcement of Foreign Arbitral
                 Awards of June of June 10,1958, shall be enforced in United States courts
                 in accordance with this chapter.

         25.     Under §207, the same Act provides:

                 Within three years after an arbitral award falling under the Convention is
                 made, any party to the arbitration may apply to any court having jurisdiction
                 under this chapter for an order confirming the award as against any other
                 party to the arbitration. The court shall confirm the award unless it finds one
                 of the grounds for refusal or deferral of recognition or enforcement of the
                 award specified in the said Convention.

         26.     The grounds on which a court may refuse to recognize or enforce an arbitration

  award are set out in Article V of the New York Convention (the “Convention”), 21 U.S.T. 2517,

  which provides as follows:




                                                   7
Case 1:18-cv-00178-MAC-ZJH Document 57 Filed 03/06/20 Page 8 of 16 PageID #: 1491



               Article V

               1. Recognition and enforcement of the award may be refused, at the request
               of the party against whom it is invoked, only if that party furnishes to the
               competent authority where the recognition and enforcement is sought, proof
               that:

               (a) The parties to the agreement referred to in article II were, under the law
               applicable to them, under some incapacity, or the said agreement is not valid
               under the law to which the parties have subjected it or, failing any indication
               thereon, under the law of the country where the award was made; or

               (b) The party against whom the award is invoked was not given proper
               notice of the appointment of the arbitrator or of the arbitration proceedings
               or was otherwise unable to present his case; or

               (c) The award deals with a difference not contemplated by or not falling
               within the terms of the submission to arbitration, or it contains decisions on
               matters beyond the scope of the submission to arbitration, provided that, if
               the decisions on matters submitted to arbitration can be separated from those
               not so submitted, that part of the award which contains decisions on matters
               submitted to arbitration may be recognized and enforced; or

               (d) The composition of the arbitral authority or the arbitral procedure was
               not in accordance with the agreement of the parties, or, failing such
               agreement, was not in accordance with the law of the country where the
               arbitration took place; or

               (e) The award has not yet become binding on the parties, or has been set
               aside or suspended by a competent authority of the country in which, or
               under the law of which, that award was made.

               2. Recognition and enforcement of an arbitral award may also be refused if
               the competent authority in the country where recognition and enforcement
               is sought finds that:

               (a) The subject matter of the difference is not capable of settlement by
               arbitration under the law of that country; or

               (b) The recognition or enforcement of the award would be contrary to the
               public policy of that country.


  New York Convention, 21 U.S.T. 2517, Article V.




                                                 8
Case 1:18-cv-00178-MAC-ZJH Document 57 Filed 03/06/20 Page 9 of 16 PageID #: 1492



         27.     In making their application to the District Court to dismiss Plaintiff’s Complaint,

  the Advantage Defendants raised various arguments why Plaintiff’s entire cause should be

  dismissed. (Doc. 53 and Doc. 55). However, in making their arguments, they did not raise any of

  the New York Convention grounds that might provide the Court with reasons to refuse the

  recognition and confirmation of the Arbitration Award, let alone any proof.

         28.     Indeed, as Plaintiff noted in its opposition to the Advantage Defendants’ motion to

  dismiss, they indirectly conceded that the Award should be recognized and enforced, since their

  entire Motion to Dismiss was predicated on the validity and enforceability of the Award. (Doc. 54

  at ECF pp. 5-7).

         29.     In an action to confirm an award rendered in a foreign jurisdiction, the grounds for

  relief set forth in Article V of the Convention are the only grounds available for refusing to enforce

  an arbitral award. The party opposing confirmation bears the burden of demonstrating grounds for

  setting aside the award. Henry v. Murphy, M-82 (PART I JFK), 2002 U.S. Dist. LEXIS 227 at* 8

  (S.D.N.Y. Jan. 8, 2002); Continental Grain Co. v. Foremost farms, 1998 U.S. Dist. LEXIS 3509

  at * 4 (S.D.N.Y. Mar. 20, 1998); Parsons & Whittemore Overseas Co. v. Societe Generale de

  L'Industrie du Papier (RAKTA), 508 F.2d 969, 973 (2d Cir. 1974).

         30.     In the case at hand, the Advantage Defendants are unable to demonstrate any

  grounds for the non-enforcement of the Award. The Award itself, the Tribunal’s Reasons, and the

  Supplementary Award provide an unassailable record that negates any challenge that the said

  Defendants might raise under the New York Convention. Thus, under Article V (1)(a) of the

  Convention, the Advantage Defendants, who were represented by able Queen's Counsel and

  qualified solicitors, and appointed Mr. Mark Hamsher as their arbitrator as recorded throughout

  the Award, the Reasons, and the Supplementary Award, could not seriously argue that they



                                                    9
Case 1:18-cv-00178-MAC-ZJH Document 57 Filed 03/06/20 Page 10 of 16 PageID #: 1493



   operated under some sort of incapacity under English law that governed the proceedings of the

   Tribunal. Gaitas Dec., EXHIBIT 3 at ¶56.

          31.       Under Article V (1)(b) of the Convention, an argument that the Advantage

   Defendants were not given proper notice would be frivolous, at best, considering their

   representation and participation in the proceedings with the assistance of capable legal

   professionals.

          32.       Under Article V (1)(c) of the Convention, the Advantage Defendants could not

   even hope to provide any proof that the award dealt with “a difference not contemplated by or not

   falling within the terms of the submission to arbitration, or it contains decisions on matters beyond

   the scope of the submission to arbitration.” As the Advantage Defendants have demonstrated with

   their ill-considered motion to dismiss (Doc. 53), their core grievance is that the Tribunal decided

   it did not have jurisdiction to deal with enforcement issues concerning the enforcement of the

   substitute security. If Defendants were to embark on such a quest, the record of the arbitration

   proceedings before the Tribunal as reflected in Gaitas Dec. EXHIBITS 2 through 4 would debar

   them from raising such an argument. This is so because it was the Advantage Defendants

   themselves who argued and proposed that the Tribunal was not vested with jurisdiction in this

   regard. The Tribunal noted this in making its Award and providing its reasons: “It is common

   ground between the parties that enforcement proceedings fall outside our jurisdiction under the

   arbitration clause contained in the above Charterparty.” (Gaitas Dec., EXHBIT 2, ¶14(13)); “It is

   unusual that the hearing of a preliminary issue as to the applicable law of a dispute should end

   with both parties agreeing that the Tribunal issue a declaration that the Tribunal has no jurisdiction

   over the Claimant’s claims in the reference, although they did not agree the wording of the

   declaration” (Gaitas Dec., EXHIBIT 3 ¶1); “As set out above, the Advantage Respondents’



                                                    10
Case 1:18-cv-00178-MAC-ZJH Document 57 Filed 03/06/20 Page 11 of 16 PageID #: 1494



   position was that while matters of remedy (damages , injunctive relief, declaratory relief, etc.) fall

   within our jurisdiction, matters of enforcement do not.” (Id. ¶52); “Both parties agreed that the

   arbitration clause itself is subject to English Law and therefore it is hardly surprising that both

   parties should agree that the Tribunal does not have jurisdiction over matters of enforcement as a

   matter of English Law, which was not a matter dealt with before the US Courts.” (Id. ¶56); “It is

   common ground between the parties that enforcement proceedings fall outside our jurisdiction

   under the arbitration clause contained in the Charterparty.” (Id. ¶65(3)).

          33.     Under Article V(1)(d) of the Convention, there would be no tenable grounds to

   challenge the composition of the Tribunal as recited in ¶¶7-9 of the Award (Gaitas Dec., EXHIBIT

   2). The parties freely submitted the issues for consideration by the Tribunal and there is no record

   of any objections in this regard.

          34.     Under Article V (1)(e) of the Convention, there are no grounds available for

   objections to the Award, which has become final and non-appealable by reason of the passage of

   time as Plaintiff has noted in Doc. 25 at ECF p.4 and p 8.

          35.     Under Article V(2)(a) of the Convention, Defendants could not take the position

   that the subject matter of the dispute is not capable of resolution by arbitration, because they have

   asserted the contrary in their moving papers in this case, viz.

          Although Plaintiff complains in its Objection that the Court must determine what
          issues are arbitrable, the Report & Recommendation correctly recognizes that the
          entirety of Plaintiff’s claims are arbitrable, by recommending that the Court direct
          the parties to arbitrate their dispute in London, pursuant to the charter party and
          Section 206 of the FAA. By so recommending, Magistrate Hawthorn in fact
          determined that all issues between the parties are arbitrable, because they are issues
          arising out of or in connection with the agreement that contains the arbitration
          clause. (internal quotations omitted).

   See, Doc. 39 at pp. 5 – 6.




                                                    11
Case 1:18-cv-00178-MAC-ZJH Document 57 Filed 03/06/20 Page 12 of 16 PageID #: 1495



             36.   Finally, the Advantage Defendants could not raise the facially untenable argument

   that the enforcement of the arbitration award would be contrary to public policy under Article V(2)

   (b) of the Convention. “Under U.S. law, federal courts vigorously enforce ‘a liberal federal policy

   favoring arbitration agreements,’ Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S.

   1, 24, 103 S. Ct. 927, 941, 74 L. Ed. 2d 765 (1983), as an alternative to the costly and timely

   process of litigation.” Nissho Iwai Corp. v. M/V Joy Sea, 2002 U.S. Dist. LEXIS 877 at * 11

   (E.D. La. Jan. 7, 2002).

             37.   Though Plaintiff has considered in the foregoing, for argument’s sake, possible

   grounds on which a court may deny the confirmation of a foreign arbitration award, the strongest

   argument for its enforcement in this case at hand are the contents of the Award, the Tribunal’s

   Reasons, and the Supplementary Award. See, Gaitas Dec., EXHIBITS 2, 3 and 4.

             38.   The confirmation of an arbitration award is a summary proceeding that merely

   makes what is already a final arbitration award a judgment of the court. Yusuf Ahmed Alghanim &

   Sons, W.L.L. v. Toys "R" Us, Inc., 126 F.3d 15, 23 (2d Cir. 1997); Ministry of Defense & Support

   v. Cubic Defense Systems, 665 F.3d 1091, 1094 (9th Cir. 2011) at fn. 1. It follows, that an order

   of confirmation of the Award here, would be tantamount to a judgment of this Court stating that

   the issues of enforceability of the judgment against the property which was attached and then

   released against substitute security, are matters over which the Tribunal is without jurisdiction to

   decide.

             39.   Plaintiff has submitted with the filing of this application to confirm the arbitration

   award the documents that Article IV of the Convention requires, namely: (a) The duly

   authenticated original award or a duly certified copy thereof; (b) The original agreement referred

   to in article II or a duly certified copy thereof. See, 21 U.S.T. 2517.



                                                    12
Case 1:18-cv-00178-MAC-ZJH Document 57 Filed 03/06/20 Page 13 of 16 PageID #: 1496



          40.     These documents are appended to the Attorney Declaration of George A. Gaitas

   authenticating same. They are regular and indisputable on their face and their contents are self-

   explanatory. Without proof of the any of the Convention’s seven grounds for denial of

   confirmation of the arbitration award, the Court should summarily confirm it.

          41.     The London Arbitration tribunal having made a final finding that it has no

   jurisdiction to hear the claims made by Plaintiff, Plaintiff hereby respectfully requests the Court:

   for an Order confirming the Arbitration Award (Gaitas Dec., Exhibit 1) under 9 U.S. Code § 207

   and the provisions of the New York Convention.

   ii.    Request for Scheduling / Status Conference

          42.     The Final Arbitration Award in this case has resulted in creating uncertainty as to

   what is to be done next. The Advantage Defendants have asked the Court to dismiss the entire

   proceeding (Doc. 53), which Plaintiff has strongly opposed. See, Doc. 54 and Doc. 56.

          43.     In circumstances such as these or similar to these courts of the United States sitting

   in admiralty that have had occasion to deal with such issues have taken one of two available

   approaches. The first approach is suggested in the decision of Judge Berrigan in the case of Nissho

   Iwai Corp. v. M/V Joy Sea, 2002 U.S. Dist. LEXIS 877 (E.D. La. Jan. 7, 2002). That case dealt

   with the decision of a sole arbitrator – the same Mr. Mark Hamsher who sat as arbitrator in this

   case - that the arbitral tribunal did not have jurisdiction. The United States District Court for the

   Eastern District of Louisiana in Nissho Iwai Corp. reinstated the case it had stayed pending

   arbitration in the docket for adjudication of the issues it had referred to arbitration. This case,

   discussed in Plaintiff’s briefing (Doc. 54 at ECF pp. 13-15), is “on all fours” with the case at hand.

   The second approach is suggested by a line of Supplemental Rule B cases to which Plaintiff has

   also referred to in its earlier briefing (Doc. 38, ECF p. 7) in the cases of Limonium Maritime, S.A.



                                                    13
Case 1:18-cv-00178-MAC-ZJH Document 57 Filed 03/06/20 Page 14 of 16 PageID #: 1497



   v. Mizushima Marinera, S.A., 961 F. Supp. 600, 610 (S.D.N.Y. 1997); British Marine PLC v.

   Aavanti Shipping & Chartering Ltd., 2014 U.S. Dist. LEXIS 76390, *16 (E.D. N.Y. 2014);

   Budisukma Permai SDN BHD v. N.M.K. Prods., 606 F. Supp. 2d 391, 398 at fn. 4 (S.D.N.Y.2008).

   This approach is simply for the court to retain jurisdiction over the issues that need to be

   adjudicated, but stay its adjudication, pending the conclusion of the arbitration of the underlying

   claims. These claims, in the case at hand, are in London arbitration and eventually they will be

   resolved. If they are resolved in favor of Plaintiff, then the Court could proceed to adjudicate the

   claims against the Advantage Defendants. If they are resolved against Plaintiff, the proceedings in

   this case will be terminated.

          44.     It is respectfully submitted that these matters, and the uncertainties they generate

   should be taken up at a scheduling /status conference.

                                           III.    Conclusion

          45.     For the foregoing Plaintiff respectfully prays that the Court make an Order

   confirming the Final Arbitration Award herewith submitted, reinstating the case on the Court’s

   docket, and a further order directing the parties to a scheduling / status conference to decide how

   this case will further proceed.



   Dated: March 6, 2020                                  Respectfully submitted,
          Houston, Texas
                                                         GAITAS & CHALOS, P.C.

                                                  By:    /s/George A. Gaitas
                                                         George A. Gaitas
                                                         State Bar No. 24058885
                                                         Federal Bar No. 705176
                                                         Jonathan M. Chalos
                                                         State Bar No. 24097482
                                                         Federal Bar No. 3008683
                                                         1908 N. Memorial Way
                                                         Houston, Texas 77007
                                                         Telephone: 281-501-1800
                                                    14
Case 1:18-cv-00178-MAC-ZJH Document 57 Filed 03/06/20 Page 15 of 16 PageID #: 1498



                                             Fax: 832-962-8178
                                             E-mail:gaitas@gkclaw.com
                                                    chalos@gkclaw.com

                                             Attorneys for Plaintiff
                                             Psara Energy, Ltd.




                                        15
Case 1:18-cv-00178-MAC-ZJH Document 57 Filed 03/06/20 Page 16 of 16 PageID #: 1499



                                    CERTIFICATE OF SERVICE

          I hereby certify that on March 6, 2020, I electronically filed the foregoing Motion with

   the Clerk of the Court using the cm/ECF system, which will send notification of such filing to

   all attorneys of record at their email addresses on file with the Court.




                                                                 /s/George A. Gaitas
                                                                 George A. Gaitas



                                 CERTIFICATE OF CONFERENCE

          I certify that on March 6, 2020, the parties met and conferred pursuant to Local Rule CV-
   7(h). This Motion is OPPOSED.



                                                                 /s/Jonathan M. Chalos
                                                                 Jonathan M. Chalos




                                                    16
